Citation Nr: 0946793	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-13 878	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the case for 
additional development in October 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence of record does not show that PTSD was 
incurred as a result of a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
correspondence dated in October 2005 and November 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided to the Veteran in November 
2007.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The evidence of record includes service treatment 
records and a September 1954 separation examination report, 
but a February 2006 VA determination found the Veteran 
service personnel records were unavailable for review.  In 
correspondence dated in August 2008 the Veteran was notified 
that additional information was required to verify his claim 
and that military records may have been destroyed by fire at 
a government storage facility in July 1973.  In such cases, 
VA has a heightened duty to assist the Veteran in developing 
the evidence that might support his claim, which includes the 
duty to search for alternative medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  

In correspondence dated in January 2009 the Veteran reported 
that he was unable to remember the name of the serviceman 
killed in his unit.  No specific date range was provided.  In 
reports dated in September 2008 and August 2009 the U.S. 
Armed Services Center for Unit Records Research noted that a 
review of unit records for the period from January 1, 1953, 
to March 31, 1953, for the 504th Transportation Truck Company 
and the 351st Transportation Highway Transport Group did not 
reveal any reference to the incidence described by the 
Veteran.  An August 2009 service department report also noted 
that a search of morning reports for this period revealed no 
remarks concerning an incident involving personnel having 
been killed.  

VA regulations provide that in the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).  The 
Court has held that VA's "duty to assist is not always a 
one-way street" and that if a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Although the Veteran has described various events 
during his service in Korea as stressful, he has not provided 
information sufficient for a records custodian to conduct an 
additional search.  The Board finds that further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
In the absence of a verified stressor event during active 
service, there is no reasonable possibility that further 
medical evidence could substantiate the Veteran's claim.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a psychiatric disorder.  
The Veteran's September 1954 separation examination revealed 
a normal clinical psychiatric evaluation.  Service records 
show he was awarded the Korean Service Medal with one Bronze 
Service Star and that he had over one year and four months of 
foreign and/or sea service.  He received no wounds as a 
result of enemy action and there are no awards or medals 
indicative of combat.  

The Veteran contends that he has PTSD, in essence, as a 
result of driving trucks during combat, driving trucks over 
treacherous mountain roads, witnessing vehicles that had been 
damaged by enemy attack, having served on guard duty with 
Korean army personnel, knowing of a member of his company 
killed during a truck movement, and recalling a Korean woman 
who was killed by a mine on the road.  He reported he was 
unable to recall the name of the serviceman killed from his 
company.

Private medical records show the Veteran was treated for 
peptic ulcer and anxiety neurosis in August 1969.  VA 
treatment records dated in August 2005 included a diagnosis 
of suspect chronic PTSD.  Records show he stated he was 
constantly worried that he would be attacked during service 
in Korea and that the enemy fired mortars at them that 
luckily did not land close.  A December 2005 report noted an 
Axis I diagnosis of chronic PTSD.  No information as to the 
identified stressor was provided.  

Based upon the evidence of record, the Board finds that PTSD 
was not incurred as a result of a verified in-service 
stressor.  The available record does not demonstrate or 
verify that the events identified as in-service stressors by 
the Veteran actually occurred nor that he developed PTSD as a 
result of active service.  The Veteran's service records do 
not include awards indicative of combat and his reports as to 
specific combat encounters with the enemy are not supported 
by any other evidence.  VA regulations provide that service 
connection for PTSD requires credible supporting evidence 
that the claimed in-service stressor occurred; however, in 
this case the Veteran has been unable to provide the 
information necessary for the RO to verify his reported 
stressors.  The December 2005 VA medical opinion indicating a 
diagnosis of PTSD may not be accepted as credible supporting 
evidence of the actual occurrence of an in-service stressor.  
See Moreau, 9 Vet. App. at 396.  

While the Veteran may sincerely believe that he has PTSD as a 
result of traumatic events during active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


